Title: 1782. November 3. Sunday.
From: Adams, John
To: 


       In my first Conversation with Franklin on Tuesday Evening last, he told me of Mr. Oswalds Demand of the Payment of Debts and Compensation to the Tories. He said their Answer had been, that We had not Power, nor had Congress. I told him I had no Notion of cheating any Body. The Question of paying Debts, and that of com­ pensating Tories were two.—I had made the same Observation, that forenoon to Mr. Oswald and Mr. Stretchy, in Company with Mr. Jay at his House....  I saw it struck Mr. Stretchy with peculiar Pleasure, I saw it instantly smiling in every Line of his Face. Mr. O. was apparently pleased with it too.
       In a subsequent Conversation with my Colleagues, I proposed to them that We should agree that Congress should recommend it to the States to open their Courts of Justice for the Recovery of all just Debts. They gradually fell in to this Opinion, and We all expressed these Sentiments to the English Gentlemen, who were much pleased with it, and with Reason, because it silences the Clamours of all the British Creditors, against the Peace, and prevents them from making common Cause with the Refugees.
       Mr. J. came in and spent two hours, in Conversation, upon our Affairs, and We attempted an Answer to Mr. Oswalds Letter. He is perfectly of my Opinion or I am of his respecting Mr. Dana’s true Line of Conduct as well as his with Spain, and ours with France, Spain and England.
       
        
        I learn from him that there has not been an Harmony, between him and Carmichael. The latter aimed at founding himself upon a French Interest, and was more supple to the french Ambassador at Madrid, and to Mr. Gérard than was approved by the former. G. endeavoured to perswade him to shew him, his Instructions, which he refused at which offence was taken.
       
       Vergennes has endeavoured to perswade him to treat with D’Aranda, without exchanging Powers. He refuses. V. also pronounced Oswalds first Commission sufficient, and was for making the Acknowledgement of American Independance the first Article of the Treaty. J. would not treat. The Consequence was, a compleat Acknowledgment of our Independence by Oswalds new Commission under the great Seal of G.B. to treat with the Commissioners of the United States of America.—Thus a temperate Firmness has succeeded every where, but the base System nowhere.
       
        
        Ridley says that Jennings is in easy Circumstances, and as he always lives within his Income, is one of the most independent Men in the World. He remitted him 3000£ St. when he came over to France. His Father left him Ten Thousand Pounds. He kept great Company in England and no other. He is related to several principal Families in America, and to several great Families in England. Was bred to the Law in the Temple, and practised as Chamber Council, but no otherwise.
       
       
       D’Estaing has set off for Madrid and Cadix. Reste a Scavoir, what his Object is. Whether to take the Command of a Squadron, and in that Case where to go—whether to R. Island to join Vaudreul, and go vs. N. York, or to the W. Indies. Will they take N. York, or only prevent the English from evacuating it.—O. proposed solemnly to all 3 of Us, Yesterday, at his House, to agree not to molest the British Troops in the Evacuation, but We did not. This however shews they have it in Contemplation. Suppose they are going against W. Florida—how far are We bound to favour the Spaniards? Our Treaty with France must and shall be sacredly fulfilled, and We must admit Spain to acceed when She will, but untill She does our Treaty does not bind Us to France to assist Spain.
       The present Conduct of England and America resembles that of the Eagle and Cat. An Eagle scaling over a Farmers Yard espied a Creature, that he thought an Hair. He pounced upon him and took him up. In the Air the Cat seized him by the Neck with her Teeth and round the Body with her fore and hind Claws. The Eagle finding Herself scratched and pressed, bids the Cat let go and fall down.—No says the Cat: I wont let go and fall, you shall stoop and set me down.
      